    


Exhibit 10.3
            


[Gap Inc. letterhead]




June 11, 2018
 
Neil Fiske


Dear Neil:


It is our pleasure to offer you a position at Gap Inc. We’re a company driven by
passion, innovation and a focus on quality—the same characteristics we look for
in our employees. You reflect these values and we feel confident you will find
rewarding opportunities with us.


This letter sets forth our offer to you to join Gap Inc. (the “Company” or “Gap
Inc.”) as President and Chief Executive Officer, Gap. In this position, you will
report to Art Peck, President and Chief Executive Officer, Gap Inc.


Salary. Your annual salary will be $950,000, payable every two weeks.


Initial Bonus. You will receive a bonus of $400,000 within the first thirty days
of your employment. This will be processed as supplemental income and is subject
to supplemental taxes. In the event you voluntarily terminate your employment or
your employment is terminated For Cause (as defined below), you will be required
to repay within ninety (90) days of your last day of employment 100% of this
bonus if the termination occurs before your first employment anniversary, and
50% of this bonus if termination occurs between your first and second employment
anniversary.


Annual Bonus. Under the current program, you will be eligible for an annual
bonus based on Gap Inc. and/or Division financial objectives (weighted at 50%)
and transformation goals (weighted at 50%). Your annual target bonus will be
125% of your base salary. Depending on results, your actual bonus, if any, may
be higher or lower and can reach a maximum of 250%. Bonus payments will be
prorated based on active time in position, divisional or country assignment and
changes in base salary or incentive target that may occur during the fiscal
year. Bonuses for fiscal year 2018 are scheduled for payment in March 2019 and
you must be employed by Gap Inc. on the payment date. Gap Inc. has the right to
modify the program at any time. Management discretion can be used to modify the
final award amount. Bonus payments are subject to supplemental income tax
withholding.


Bonus Guarantee. For fiscal year 2018 only, your annual bonus, payable in March
2019, is guaranteed to be at least the target amount, provided you are employed
by Gap Inc. on the payment date. The bonus will be prorated based on the number
of days of active time in position during the fiscal year.
  
Long-Term Incentive Awards. Your offer includes long-term incentive award(s),
which give you the opportunity to share in Gap Inc.’s success over time.


Stock Options. The Compensation and Management Development Committee of the
Board of Directors (“the Committee”) has approved a grant of stock options to
you to purchase 250,000 shares of Gap Inc. common stock on your first day of
employment (the “date of grant”), subject to the provisions of Gap Inc.’s stock
plan. The option price shall be determined by the fair market value of the stock
on the date of grant. These options will become vested and exercisable as shown
in the schedule below, provided you are employed by Gap Inc. on the vesting
date. These options must be exercised within ten years from the date of grant or
within three months of your employment termination, whichever is earlier, or you
will lose your right to do so.


Option to purchase 62,500 shares vesting one year from date of grant.
Option to purchase 62,500 shares vesting two years from date of grant.
Option to purchase 62,500 shares vesting three years from date of grant.




--------------------------------------------------------------------------------

Neil Fiske
June 11, 2018
Page 2




Option to purchase 62,500 shares vesting four years from date of grant.
        
Stock Awards. The Committee has approved a grant of stock awards to you covering
130,000 shares of Gap Inc. stock effective on the date of grant, subject to the
provisions of Gap Inc.’s stock plan. Awards are in the form of units that are
paid in Gap Inc. stock upon vesting. The award will become vested as shown in
the schedule below, provided you are employed by Gap Inc. on the vesting date.
Awards are subject to income tax withholding upon vesting.


Stock Award of 32,500 shares vesting one year from date of grant.
Stock Award of 32,500 shares vesting two years from date of grant.
Stock Award of 32,500 shares vesting three years from date of grant.
Stock Award of 32,500 shares vesting four years from date of grant.


Long-Term Growth Program. Based on your position, you will be eligible to
participate in the Long-Term Growth Program that rewards achievement of Gap Inc.
and/or Division financial objectives over a three year period. Your target
opportunity to earn performance shares will be 275% of your base salary.
Depending on results, your actual performance shares, if any, may be higher or
lower and can reach a maximum of 300% of target shares. Awards are made in the
form of performance shares that are paid in Gap Inc. stock upon vesting.


For the current fiscal 2018-2020 performance cycle, the Committee has approved a
grant of performance shares covering a prorated target amount of 60,793 shares
of Gap Inc. common stock effective on the date of grant. The number of earned
performance shares, if any, will be determined no later than March 2021. Payout
is subject to certification by the Committee and the provisions of Gap Inc.’s
stock plan. Earned shares will vest 50% on the date the Committee certifies
attainment and 50% one year from the certification date provided you are
employed by Gap Inc. on the vesting dates. Gap Inc. has the right to modify the
program at any time. Committee discretion can be used to modify the final share
amount. Shares are subject to income tax withholding upon vesting.


You may be eligible for future Long-Term Incentive Awards as a participant in
the annual compensation review process.


Financial Counseling Program. To help you achieve your financial goals, we
currently offer a financial counseling program through The Ayco Company, L.P., a
Goldman Sachs Company. Ayco’s financial counselors have comprehensive
information regarding Gap Inc.’s benefit and compensation plan design. You
become eligible to participate in the Ayco financial counseling program
immediately. A financial counselor from Ayco will contact you shortly after your
employment begins to provide further details of this benefit, including tax
implications.


Benefits. Gap Inc. offers a competitive benefits package that includes medical,
dental, vision, life and disability insurance. Gap Inc. also offers an Employee
Stock Purchase Plan, a 401(k) plan with a generous dollar for dollar company
match up to four percent of your pay (limited as provided in the plan), and
employee discounts toward merchandise you purchase in our stores as gifts, or
for yourself and your eligible dependents. You will be eligible for paid time
off on an "as needed” basis for vacation, illness or personal business, subject
to business needs; there is no accrual for paid time off. In addition, there are
seven company-paid holidays. Gap Inc. reserves the right to change its benefit
programs at any time.


Relocation. Gap Inc. will provide you with relocation benefits in accordance
with the Gap Inc. North America Relocation Vice-President and Above Homeowner’s
Policy (“Policy”). We will also provide a Summary of Relocation Benefits
(“Summary”), which is an overview of key aspects of the Policy, including
exceptions. In the event of any conflict between the Summary and the Policy,
other than the exceptions noted in the Summary, the Policy shall prevail. As
part of the provision of this relocation package, it is expected that you will
remain employed with the Company for a period of at least 24 months from the
initiation date of your relocation. To acknowledge your understanding and
acceptance, you will need to sign and return a




--------------------------------------------------------------------------------

Neil Fiske
June 11, 2018
Page 3




Payback Agreement. Please note that the relocation process cannot be started
until a signed copy of the Payback Agreement has been received.


A Relocation Counselor from Gap Inc.’s Global Relocation Services Provider will
contact you shortly after your relocation is initiated. In the meantime, should
you have any questions with regard to your relocation or require further
information, please contact David Abrams, Sr. Manager, Global Mobility
at 415-427-6397.


Indemnification. As an officer, Gap Inc. provides you certain indemnification
and insurance as more fully described in Article V. of the Gap Inc. By-laws.


Termination/Severance. In the event that your employment is involuntarily
terminated by the Company for reasons other than (i) For Cause (as defined
below) or (ii) for the avoidance of doubt, death or disability, prior to July 1,
2020, the Company will provide you the following after your "separation from
service" within the meaning of Internal Revenue Code (“IRC”) Section 409A
("Separation from Service”), provided you sign a general release of claims in
the form requested by the Company and it becomes effective within 45 calendar
days after such Separation from Service (such 45th day, the “Release
Deadline”): 


(1) Your then current salary, at regular pay cycle intervals, for eighteen
months commencing in the first regular pay cycle following the Release Deadline
(the “severance period”).  Payments will cease if you accept other employment or
professional relationship with a competitor of the Company (defined as another
company primarily engaged in the apparel design or apparel retail business or
any retailer with apparel sales in excess of $500 million annually), or if you
breach your remaining obligations to the Company (e.g., your duty to protect
confidential information, agreement not to solicit Company employees).  Except
for any compensation received from external board memberships in place at the
time of your Separation from Service, payments will be reduced by any
compensation you receive (as received) during the severance period from other
employment or professional relationship with a non-competitor. Each payment will
be treated as a separate payment for purposes of IRC Section 409A, to the
maximum extent possible.


(2) Through the end of the period in which you are receiving payments under
paragraph (1) above or shorter period you are covered by COBRA, if you properly
elect and maintain COBRA coverage, payment of a portion of your COBRA premium in
a method as determined by the Company. This payment may be taxable income to you
and subject to tax withholding. Notwithstanding the foregoing, the Company’s
payment of the monthly COBRA premium shall cease immediately if the Company
determines in its discretion that paying such monthly COBRA premium would result
in the Company being in violation of, or incurring any fine, penalty, or excise
tax under, applicable law (including, without limitation, any penalty imposed
for violation of the nondiscrimination requirements under the Patient Protection
and Affordable Care Act or guidance issued thereunder, or any similar law or
regulation).


(3) Through the end of the period in which you are receiving payments under
paragraph (1) above, reimbursement for your costs to maintain the same or
comparable financial counseling program the Company provides to senior
executives in effect at the time of your Separation from Service.  The amount of
expenses eligible for reimbursement during a calendar year shall not affect the
expenses eligible for reimbursement in any other calendar year.  Reimbursement
shall be made on or before the last day of the calendar year following the
calendar year in which the reimbursement is incurred but not later than the end
of the second calendar year following the calendar year of your Separation from
Service.


(4) Prorated Annual Bonus for the fiscal year in which the termination occurs,
on the condition that you have worked at least 3 months of the fiscal year in
which you are terminated, based on actual financial results and 100% standard
for any non-financial component (other than those intended to comply with IRC
Section 162(m)). Such bonus will be paid in March of the year following
termination at the time Annual Bonuses for the year of termination are paid, but
in no event later than the 15th day of the third month following the later of
the end of the Company’s taxable year or the end of the calendar year in which
such termination occurs. In the event termination occurs after the end of a
fiscal year but before the date of bonus payments,




--------------------------------------------------------------------------------

Neil Fiske
June 11, 2018
Page 4




such bonus for the preceding fiscal year will be paid pursuant to the terms of
this section and the terms of the bonus plan.


(5) Accelerated vesting (but not settlement) of restricted stock units (“RSUs”)
and performance shares that remain subject only to time vesting conditions
(excluding any performance shares that remain subject to performance-based
vesting conditions) scheduled to vest prior to April 1 following the end of the
fiscal year of termination. Shares of the Company stock in settlement of any
vested RSUs and/or performance shares under this section will be delivered on
the applicable regularly scheduled vesting dates subject to the terms and
conditions of the applicable award agreement including, without limitation, the
IRC Section 409A six-month delay language thereunder to the extent necessary to
avoid taxation under IRC Section 409A .


The payments in (1), (3), (4) and (5) above are, and the payment described in
(2) above may be, taxable income to you and are subject to tax withholding. 
If the aggregate amount that would be payable to you under paragraphs (1), (2),
(3) and (4) above through the date which is six months after your Separation
from Service (excluding amounts exempt from IRC Section 409A under the
short-term deferral rule thereunder or Treas. Reg. Section 1.409A-1(b)(9)(v)) 
exceeds the limit under Treas. Reg. Section 1.409A-1(b)(9)(iii)(A) and you are a
“specified employee” under Treas. Reg. Section 1.409A-1(i) on the date of your
Separation from Service, then the excess will be paid to you no earlier than the
date which is six months after the date of such separation (or such earlier time
permitted under IRC Section 409A(a)(2)(B)(i)). This delay will only be
imposed to the extent required to avoid the tax for which you would otherwise be
liable under IRC Section 409A(a)(1)(B).  Any delayed payment instead will be
made on the first business day following the expiration of the six-month period,
as applicable (or such earlier time permitted under IRC Section
409A(a)(2)(B)(i)). Payments that are not delayed will be paid in accordance with
their terms determined without regard to such delay.


The term “For Cause” shall mean a good faith determination by the Company that
your employment be terminated for any of the following reasons:  (1) indictment,
conviction or admission of any crimes involving theft, fraud or moral turpitude;
(2) engaging in gross neglect of duties, including willfully failing or refusing
to implement or follow direction of the Company; or (3) breaching Gap Inc.’s
policies and procedures, including but not limited to the Code of Business
Conduct; where applicable, the Company shall provide reasonable notice of any
breach and opportunity to remediate.


At any time, if you voluntarily resign your employment from Gap Inc. or your
employment is terminated For Cause, you will receive no compensation, payment or
benefits after your last day of employment.  If your employment terminates for
any reason, you will not be entitled to any payments, benefits or compensation
other than as provided in this letter.


After June 30, 2020, you will be eligible for severance, if any, as approved by
the Committee under the same terms as similarly situated executive officers.


Recoupment Policy. As an executive officer, the Company’s recoupment policy will
apply to you. Under the current policy, subject to the discretion and approval
of the Board, Gap Inc. will, to the extent permitted by governing law, in all
appropriate cases as determined by the Board, require reimbursement and/or
cancellation of any bonus or other incentive compensation, including stock-based
compensation, awarded to an executive officer or other member of the Gap Inc.’s
executive leadership team where all of the following factors are present: (a)
the award was predicated upon the achievement of certain financial results that
were subsequently the subject of a restatement, (b) in the Board’s view, the
executive engaged in fraud or intentional misconduct that was a substantial
contributing cause to the need for the restatement, and (c) a lower award would
have been made to the executive based upon the restated financial results. In
each such instance, Gap Inc. will seek to recover the individual executive’s
entire annual bonus or award for the relevant period, plus a reasonable rate of
interest.
    
Start Date. Your first day with Gap Inc. will be determined.  On this day, you
will to complete your necessary paperwork.  Please bring your completed New Hire
Forms Booklet, identification and proof of






--------------------------------------------------------------------------------

Neil Fiske
June 11, 2018
Page 5




authorization to work in the U.S.  A complete list of appropriate documentation
is enclosed in your New Employee Orientation materials.


No Conflicts with this Offer/Representations. You represent and warrant that you
do not have any agreements, obligations, relationships or commitments to any
other person or entity that conflicts with accepting this offer or performing
your obligations of this position. You further represent that the credentials
and information you provided to Gap Inc. (or its agents) related to your
qualifications and ability to perform this position are true and correct.


Proprietary Information or Trade Secrets of Others. You agree that prior to your
first day of employment with Gap Inc. you will return all property and
confidential information, including trade secrets, belonging to all prior
employers. You further agree that you will not disclose to us, or use, or
persuade any Gap Inc. employee to use, any proprietary information or trade
secrets of another person or entity.


Abide by Gap Inc. Policies/Protection of Gap Inc. Information. You agree to
abide by all Gap Inc. policies including, but not limited to, policies contained
in the Code of Business Conduct. As an executive officer, you are subject to
Stock Ownership Requirements for Gap Inc. Executives which can be found on
Gapinc.com. You also acknowledge that during your employment with Gap Inc., you
may acquire Gap Inc.’s “Confidential Information”, which is trade secret or
other proprietary non-public information (in any form), such as unannounced
product information or designs, business or strategic plans, financial
information and organizational charts, and other materials. Confidential
Information also includes, but is not limited to, sensitive, personal
information and data about co-workers, customers, consultants or other
individuals, including names, addresses, e-mail addresses, telephone numbers,
government identification numbers (including social security numbers), employee
ID numbers, customer file information, credit card and bank account
information.  By signing below, you promise to responsibly use and protect
Confidential Information from inappropriate access and disclosure.  Nothing in
this letter, however, precludes you from communicating with, reporting to or
participating in any investigation or proceeding conducted by any federal or
state agency, or governmental body, sharing information you gained from sources
other than in the course of your work or discussing your personal contact
information or other information about wages, compensation or other employment
terms.


Insider Trading Policies. Based on the level of your position, you will be
subject to Gap Inc.'s Securities Law Compliance Manual, which among other things
places restrictions on your ability to buy and sell Gap Inc. stock and requires
you to pre-clear trades. This position will subject you to the requirements of
Section 16 of the United States Securities and Exchange Act of 1934, as amended.
You will receive additional information, including a copy of the Securities Law
Compliance Manual, shortly after your first day of employment. If you wish to
obtain additional information, or have questions, you may contact Gap Inc.
Global Equity Administration, at global_equity_administration@gap.com.
 
Non-Compete and Non-Solicitation. You recognize that Gap Inc. is engaged in an
extremely competitive business throughout the United States and internationally,
and that as President and CEO, Gap, you possess unique skills that provide a
particular competitive value to Gap Inc. and will also be given access to Gap
Inc.’s Confidential Information as described above. For that reason, you agree
that, during your employment and for a period of one year after the termination
of your employment for any reason, you will not, directly or indirectly whether
as an owner, operator, employee, consultant, advisor or agent:    


(1)
Become employed by, work for, perform services for, acquire an interest in
(other than acquiring, solely as an investment, publicly traded shares of
capital stock of any corporation), or participate, provide, supervise or manage
activities for a Competitor in a capacity similar in function or purpose to that
in which you were employed by Gap Inc. or in any other capacity in which you
could use Gap’s Confidential Information to benefit the Competitor or hurt Gap
Inc.’s business. For purposes of this paragraph and except as noted below,
“Competitor” is defined as any business, person or entity primarily engaged in
the apparel design or apparel retail business or any retailer with apparel sales
in excess of $500 million annually, including without





--------------------------------------------------------------------------------

Neil Fiske
June 11, 2018
Page 6




limitation Polo Ralph Lauren, Aeropostale, Abercrombie & Fitch, Charlotte Russe,
J. Crew, Fast Retailing, H&M, Kohl’s, Macy’s, Children’s Place, Gymboree,
Inditex Group, Express, Nautica, Tommy Hilfiger, American Eagle Outfitters, DKNY
Jeans, Calvin Klein, Target, JC Penney, Nordstrom, Urban Outfitters, Ann Taylor,
and L Brands. The sole exception to this definition is in the event of an
involuntary termination, in which case the above definition of Competitor shall
not include any company that is primarily engaged in surf, skate, snowboarding,
or BMX/motocross apparel and merchandise. In the event that you are not
otherwise offered severance pursuant to the Termination/Severance section above,
the Company agrees to pay you your then current base salary for the period up to
one year in which Gap Inc. intends to enforce the provisions of this
subparagraph after the termination of your employment.


(2)
Directly or indirectly solicit, call upon, recruit, or attempt to solicit any of
Gap Inc.’s employees or in any way encourage any Gap Inc. employee to leave
their employment with Gap Inc.; or



(3)
Interfere or attempt to interfere with Gap Inc.’s relationship with any person
or entity who was an employee, consultant, customer, or vendor of Gap Inc. or
who otherwise has or had a business relationship with Gap at the time your
employment terminates.



You agree that the restrictions contained in this section are necessary to
protect Gap Inc.’s legitimate business interests and are reasonably limited in
time, geography and scope so that they do not impose a greater restriction upon
you than is needed to achieve this purpose and to prevent a Competitor (as that
term is defined above) from gaining an unfair advantage in the market place
through the use of Gap Inc.’s Confidential Information.


Because of the valuable and unique nature of your position with Gap Inc. and the
information to which you will be given access to in conjunction with your
position, you understand that, if you violate this section, Gap Inc. will be
irreparably harmed and that money damages will be inadequate to remedy any harm
to Gap Inc. as a result of the violation. Accordingly, you acknowledge that Gap
Inc. shall have the right to obtain an injunction to enforce this section, in
addition to any other rights or remedies it may be entitled to recover. You also
agree that Gap Inc.’s failure or delay in exercising its rights under this
section shall not operate as a waiver thereof.


In order to help avoid disputes and related litigation costs, during the
restricted period, you agree to provide Gap Inc. with thirty (30) days advance
written notice prior to accepting any position with a Competitor, and will
engage in an interactive dialogue and exchange of information about the position
you are considering. You understand that, to the extent you violate this
section, the one year restriction shall be extended by the length of time in
which you were in violation of this section.


You understand that the restrictions in this section shall survive the
termination of your employment, for any reason.


Employment Status. You understand that your employment is “at-will”. This means
that you do not have a contract of employment for any particular duration or
limiting the grounds for your termination in any way. You are free to resign at
any time. Similarly, Gap Inc. is free to terminate your employment at any time
for any reason. The only way your at-will status can be changed is through a
written agreement with Gap Inc., signed by an authorized officer of Gap Inc. In
the event that there is any dispute over the terms, enforcement or obligations
in this letter, the prevailing party shall be entitled to recover from the other
party reasonable attorney fees and costs incurred to enforce any agreements.


Please note that except for those agreements or plans referenced in this letter
and attachments, this letter contains the entire understanding of the parties
with respect to this offer of employment and supersedes any other agreements,
representations or understandings (whether oral or written and whether express
or implied) with respect to this offer. We must receive your signed letter
before or on your first day of employment.








--------------------------------------------------------------------------------

Neil Fiske
June 11, 2018
Page 7






Neil, it is our pleasure to extend this offer. We look forward to working with
you.


Yours sincerely,




_/s/ Art Peck__________________________
Art Peck
President and Chief Executive Officer, Gap Inc.


Confirmed this ___11th__ day of ____June___, 2018






_/s/ Neil Fiske_________________________    
Neil Fiske


